IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 April 11, 2008
                               No. 07-60331
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

MOHAMMAD ALI YOUSEF, also known as Yousef Mohammadali

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A75 220 119


Before STEWART, OWEN and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Mohammad Ali Yousef, a native and citizen of Kuwait, has filed a petition
for review of the Board of Immigration Appeals’ (BIA) order denying his
application for withholding of removal. Yousef argues that his application
should be granted because it is more than likely that he will be persecuted upon
his return to Kuwait because he is a Palestinian.
      Yousef does not address the BIA’s denial of his application for voluntary
departure and the denial of his motion to reconsider, which the BIA deemed as

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-60331

a motion to reopen. Yousef also does not address the BIA’s determination that
his appeal from the Immigration Judge’s decision after remand, which the BIA
construed in part as a motion to reconsider, was time-barred. Accordingly,
Yousef has abandoned review of these issues. See Soadjede v. Ashcroft, 324 F.3d
830, 833 (5th Cir. 2003).
      Yousef cannot establish that his withholding of removal application should
have been granted. This court reviews the BIA’s rulings of law de novo and its
findings of fact, including its findings regarding withholding of removal, for
substantial evidence. Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007). Under
the substantial evidence standard, this court may not reverse the BIA’s factual
findings unless the evidence compels a contrary conclusion. Id. The record does
not compel a conclusion contrary to the BIA’s finding that Yousef did not
demonstrate past persecution on account of his membership in a particular
social group. Zhu, 493 F.3d at 593; 8 C.F.R. § 1208.16(b)(1). The record also
does not compel a conclusion contrary to the BIA’s finding that Yousef did not
meet his burden of proof establishing that it was more likely than not that he
would be persecuted on account of his membership in a particular social group
upon his return to Kuwait. Zhu, 493 F.3d at 593; 8 C.F.R. § 1208.16(b)(2).
Accordingly, the petition for review is DENIED.




                                       2